Citation Nr: 1644862	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-02 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968 and from September 1972 to October 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly recharacterized the Veteran's claim for service connection for psychiatric disability to encompass any psychiatric disorder.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

In the Veteran's VA Form 9, he elected to testify at a Travel Board hearing.  A Travel Board hearing was originally scheduled by the RO to take place in September 2013.  The Veteran requested that the September 2013 hearing be rescheduled and he also rescheduled his Travel Board hearing four more times after that.

Most recently, in August 2015, the Veteran requested that a hearing scheduled for September 2015 and be rescheduled.  In October 2015, a VA representative telephoned the Veteran to schedule a new BVA hearing, but was unable to reach him or leave a message.  Accordingly, the VA representative went ahead and scheduled the Veteran's new hearing for November 9, 2015.  On October 15, 2015, the RO sent the Veteran a letter indicating that his hearing was scheduled for November 9, 2015, at the Seattle RO.  An October 16, 2015, report of contact reflects that a VA representative attempted to contact the Veteran, "to correct a letter that was sent stating he had a hearing in Spokane instead of Seattle."  The VA representative was unable to reach the Veteran and left him a message to that effect.  Oddly, there is no letter to the Veteran associated with the file indicating his hearing was to be held in Spokane; the only correspondence to the Veteran regarding the November 9, 2015, hearing indicates it would be held in Seattle.  The Veteran did not appear at the Seattle RO for his scheduled hearing on November 9, 2015.  There is no evidence of record that the Veteran has withdrawn his hearing request.

Based on the confusion created by the telephone call and message to the Veteran regarding the location of his hearing, the Board finds a remand is required to again attempt to schedule a Travel Board hearing.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

